
	

114 SRES 35 ATS: Commemorating the 70th anniversary of the liberation of the Auschwitz extermination camp in Nazi-occupied Poland.
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III114th CONGRESS1st SessionS. RES. 35IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Ms. Mikulski (for herself, Mr. Cardin, Mr. Kirk, Mrs. Shaheen, Mrs. Boxer, Mrs. Gillibrand, Mr. Brown, Mr. Risch, Mr. Durbin, Mr. Rounds, Mr. Booker, Mr. Coons, Mr. Moran, Mr. Hatch, Mr. Wyden, Mr. Nelson, Mr. Schatz, Mr. Merkley, Mr. Menendez, Mr. Kaine, Mr. Cruz, Mr. Murphy, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on Foreign RelationsJanuary 28, 2015Reported by Mr. Corker, with an amendmentJanuary 30, 2015Considered, amended, and agreed toRESOLUTIONCommemorating the 70th anniversary of the liberation of the Auschwitz extermination camp in
 Nazi-occupied Poland.Whereas, on January 27, 1945, the Auschwitz extermination camp in Nazi-occupied Poland was liberated by Allied Forces during World War II after almost 5 years of murder, rape, and torture at the camp;Whereas 1,100,000 innocent civilians were murdered at the Auschwitz extermination camp;Whereas nearly 1,300,000 innocent civilians were deported to Auschwitz from their homes across Eastern and Western Europe, particularly from Hungary, Poland, and France;Whereas 1,000,000 of the civilians who perished at the camp were Jews, along with 100,000 non-Jewish Poles, Roma and Sinti individuals, Soviet prisoners of war, Jehovah’s Witnesses, gay men and women, and other ethnic minorities;Whereas these civilians included farmers, tailors, seam­stres­ses, factory hands, accountants, doctors, teachers, small-business owners, clergy, intellectuals, government officials, and political activists;Whereas these civilians were subjected to torture, forced labor, starvation, rape, medical experiments, and being separated from loved ones;Whereas the names of many of these civilians who perished have been lost forever;Whereas the Auschwitz extermination camp symbolizes the extraordinary brutality of the Holocaust;Whereas the people of the United States must never forget the terrible crimes against humanity committed at the Auschwitz extermination camp;Whereas the people of the United States must educate future generations to promote understanding of the dangers of intolerance in order to prevent similar injustices from happening again; andWhereas commemoration of the liberation of the Auschwitz extermination camp will instill in all people of the United States a greater awareness of the Holocaust: Now, therefore, be itThat the Senate—(1)commemorates January 27, 2015, as the 70th anniversary of the liberation of the Auschwitz extermination camp by Allied Forces during World War II;(2)calls on all people of the United States to remember the 1,100,000 innocent victims murdered at the Auschwitz extermination camp as part of the Holocaust;(3)honors the legacy of the survivors of the Holocaust and of the Auschwitz extermination camp; and(4)calls on the people of the United States to continue to work toward tolerance, peace, and justice and to continue to work to end all genocide and persecution.